SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 ADVANTAGE ADVISERS WHISTLER FUND, L.L.C. (Name of Issuer) ADVANTAGE ADVISERS WHISTLER FUND, L.L.C. (Name of Person(s) Filing Statement) LIMITED LIABILITY COMPANY INTERESTS (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Bryan McKigney Advantage Advisers Whistler Fund, L.L.C. 200 Park Avenue 24th Floor New York, New York10166 (212) 667-4225 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a copy to: Kenneth S. Gerstein, Esq.
